Title: Thomas Jefferson to James Madison, 8 February 1813
From: Jefferson, Thomas
To: Madison, James


          Dear Sir Monticello Feb. 8. 13. 
          Your favor of the 27th Ult. has been duly recieved. you have had a long holiday from my intrusions. in truth I have had nothing to write about; and your time should not be consumed by letters about nothing. the inclosed paper however makes it a duty to give you the trouble of reading it. you know the handwriting and the faith due to it. our intimacy with the writer leaves no doubt about his facts, & in his letter to me he pledges himself for their fidelity. he says the Narrative was written at the request of a young friend in Virginia, and a copy made for my perusal on the presumption it would be interesting to me. whether the word ‘Confidential’ at the head of the paper was meant only for his young friend or for myself also, nothing in his letter indicates. I must therefore govern myself by considerations of discretion & of duty combined. discretion dictates that I ought not so to use the paper as to compromit my friend; an effect which would be as fatal to my peace as it might be to his person. but duty tells me that the public interest is so deeply concerned in your perfect knolege of the characters employed in it’s high stations, that nothing should be witheld which can give you useful information. on these grounds I commit it to yourself & the Secretary at War, to whose functions it relates more immediately. it may have effect on your future designation of those to whom particular enterprizes are to be committed, and this is the object of the communication. if you should think it necessary that the minds of the other members of the Cabinet should be equally apprised of it’s contents, altho’ not immediately respecting their departments, the same considerations, and an entire confidence in them personally, would dictate it’s communication to them also. but beyond this no sense of duty calls on me for it’s disclosure, & fidelity to my friend strongly forbids it. the paper presents such a picture of indecision in purpose, inattention to preparation, & imprudence of demeanor, as to fix a total incompetence for military direction. how greatly we were decieved in this character, as is generally the case in appointments not on our own knolege. I remember when we appointed him we rejoiced in the acquisition of an officer of so much understanding & integrity as we imputed to him; and placed him as near the head of the army as the commands then at our disposal admitted. perhaps still you may possess information giving a different aspect to this case, of which I sincerely wish it may be susceptible. I will ask the return of the paper when no longer useful to you.
          The accession to your Cabinet meets general approbation. this is chiefly at present given to the character most known, but will be equally so to the other when better known. I think you could not have made better appointments.
          The autumn and winter have been most unfriendly to the wheat in red lands, by continued cold and alternate frosts & thaws. the late snows of about 10.I. now disappearing, have revived it. that grain is got to two Dollars at Richmond. this is the true barometer of the popularity of the war. ever affectionately Yours
          
            Th:
            Jefferson
        